Citation Nr: 1728191	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 and from June 1982 to June 1999.  He died in November 2004.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2012, the Board remanded the matter for the purpose of affording the appellant the requested Decision Review Officer (DRO) hearing.

A July 2014 DRO conference report reflects that the appellant accepted an informal conference in lieu of a formal DRO hearing, and in compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case has since returned to the Board for the purpose of appellate disposition.



FINDINGS OF FACT

1.  In an unappealed March 2005 rating decision, the RO denied service connection for the cause of the Veteran's death.

2.  The evidence received since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for the cause of the Veteran's death.

3.  Resolving reasonable doubt in favor of the Veteran, the cause of the Veteran's death-acute myelogenous leukemia-is attributable to exposure to environmental hazards during active service, namely benzene.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying the service-connection claim for the cause of the Veteran's death is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

 2.  As new and material evidence has been received, the service-connection claim for the cause of the Veteran's death is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.5 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Request to Reopen

The appellant is seeking to reopen the previously denied claim of service connection for the cause of the Veteran's death.

In March 2005, the RO denied service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement with respect to the denial in June 2005.  However, she did not file a timely VA Form 9, Appeal to the Board in response to the May 2006 Statement of the Case.
At the time of the prior final denial, the evidence on appeal consisted of the Veteran's service treatment records, medical records dated in 2004 from the Cleveland Clinic and St. Joseph's Hospital reflecting treatment for acute myelogenous leukemia, a death certificate indicating that the Veteran died in November 2004 due to acute myelogenous leukemia, a statement from Dr. S. dated in December 2004 and September 2005 relating the diagnosis to exposure to radiation and benzene, and various written statements from the appellant, wherein she relates the Veteran's death to exposure to various environmental hazards while in service in the Persian Gulf.

The RO denied the claim, noting that the Veteran was not service-connected for any disability at the time of his death.  There was also no treatment or diagnosis of his cause of death-acute myelogenous leukemia-in service, and the evidence failed to show that it was related to service or that he was exposed to benzene or other environmental hazard during service.

As indicated, the appellant did not perfect an appeal as to this matter, and new and material evidence was not received within the one-year appeal period following the decision. Thus, the March 2005 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the March 2005 prior final denial, the appellant has submitted additional records, including internet articles regarding Persian Gulf War environmental hazards and diseases in Persian Gulf War veterans, additional opinions from Dr. S. linking the Veteran's death to exposure to environmental hazards in service, and various written statements.

In particular, the appellant has submitted letters and photographs from the Veteran's Persian Gulf Service.  These correspondences note his general location in Kuwait and Saudi Arabia. In a March 1991 letter, the Veteran reported that he had just returned to Saudi Arabia from Kuwait, and that he had counted 15 oil wells burning in the area where he was. A second letter dated in March 1991 notes that he observed oil well fires near Kuwait City.  The photographs also document the Veteran's presence near oil well fires.    

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the March 2005 final denial of the claim for service connection.  It is also not duplicative or cumulative of evidence previously of record.  In particular, when combined with medical opinion evidence previously of record, the evidence regarding the nature and circumstances of the Veteran's service and potential exposures in service provides a potential event in service which may be linked to the cause of death-an unestablished fact necessary to substantiate the claim. The evidence is new, material and serves to reopen the claim.

Under these circumstances, the Board concludes that the criteria for reopening the service-connection claim for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection for Cause of Death

The appellant contends that service connection for the cause of the Veteran's death is warranted, as his acute myelogenous leukemia that led to his death was due to exposure to hazards such as benzene from oil well fires and depleted uranium during his service in the Persian Gulf War.

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. With respect to the current appeal, that list includes leukemia.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including leukemia, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms (such as those listed in paragraph (b) of 38 C.F.R. § 3.317) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004). A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e).

Notwithstanding the presumption relating to Persian Gulf veterans, a claimant can establish service connection for a disability upon adequate evidence of actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's death certificate reflects that he died in November 2004 with a primary cause of acute myelogenous leukemia, with an onset of disease 4 months prior to death.  No other contributing cause was listed.  

At the time of death, the Veteran was not service-connected for any disorder.

Service personnel records confirm that the Veteran served in Southwest Asia from December 1990 to April 1991.  He was in receipt of the Southwest Asia Service Medal with 3 stars, Kuwait Liberation Medal (Saudi Arabia and Kuwait) and Combat Action Ribbon, among other badges and citations.

As noted above, the appellant has submitted copies of correspondences from the Veteran during his service, which note his general location in Kuwait and Saudi Arabia. In a March 1991 letter, the Veteran reported that he had just returned to Saudi Arabia from Kuwait, and that he had counted 15 oil wells burning in the area where he was. A second letter dated in March 1991 notes that he observed oil well fires near Kuwait City.  The appellant also submitted copies of photographs documenting the Veteran's presence near oil well fires.    

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to leukemia.  On his report of medical history in December 1998, the Veteran reported that he was exposed to oil well fires in the Persian Gulf.  He also noted that he took pills for nerve agents.

In July 2004, the Veteran sought treatment at St. Joseph's Hospital for decreased energy, fatigue, and shortness of breath.  He was subsequently referred to the Cleveland Clinic for evaluation treatment August 2004.  These records reflect that Veteran presented in August 2004 with a several month history of fatigue and thrombocytopenia.  Following diagnostic testing, the Veteran was diagnosed acute myeloid leukemia and underwent treatment.

In an August 2004 statement, Dr. S., a hematologist/oncologist in the Leukemia and Bone Marrow Transplant Programs at the Cleveland Clinic wrote that the Veteran was diagnosed with acute myeloid leukemia with complex bone marrow cytogenetic abnormalities in August 2004.  He had previously been in the service and had been reportedly been exposure to radioactive particles.  He noted that some leukemias may arise after prior radiation exposure, and therefore it was possible that his past exposures in the military may have precipitated his acute myeloid leukemia.

In November 2004, the Veteran was transferred back to St. Joseph's Hospital at the request of his family, due to his poor condition.  The appellant indicated that the Veteran did not wish to have CPR or be on a ventilator.  He died that day due to myelogenous leukemia.

In a December 2004 statement, Dr. S. noted that the Veteran served in the Persian Gulf and was exposure to benzene and other contaminates as a result of massive oil well fires.  In addition, he reported exposure to depleted uranium as a result of expended artillery rounds.  He noted that chemicals such as benzene and radiation were well known mutagens associated with the development of acute leukemia.  Therefore, Dr. S. found it highly possible that the Veteran's past exposures to these agents in service may have resulted in the development of his acute myeloid leukemia.

A September 2005 statement from Dr. S., reflects that he helped care for the Veteran while he received treatment for acute myeloid leukemia.  Dr. S. noted that the Veteran was reported have to been exposed to benzene during the Persian Gulf War.  Although various occupational and environmental chemical exposures had been implicated as causes of leukemia, the oldest and best-known chemical leukemogen was benzene.  He found it likely that the Veteran's acute myeloid leukemia was caused by his exposure to benzene.  Dr. S. cited to studies discussing benzene exposure and leukemia.  This opinion was repeated in a July 2014 statement from Dr. S.

In an August 2016 opinion report, a VA physician's assistant (P.A.) indicated that she reviewed the claims file and medical literature for an opinion as to whether the Veteran's acute myelogenous leukemia was consistent with the Veteran's Gulf War service.  Upon review, the VA P.A. opined that the claimed condition was less likely than not related to service.  In so finding, she noted that while benzene exposure is a known risk factor, the RO had to been unable to confirm his benzene exposure.  Moreover, benzene was linked with acute myelogenous leukemia in the setting of long term, high levels of exposure, and the same was indicated for radiation exposure.  The Veteran's DD214 reflects that he was an administration clerk, which she determined make it unlikely than he was have been exposure to benzene or radiation in a repetitive, chronic, or close-contact manner.  

With respect to other exposures during Persian Gulf War service, such as from smoke and particles from oil well fires, exposure to pesticides and insecticides, exposure to solvent and fuel fumes, and nerve gas pills, the VA P.A. determined that there was nothing in the medical literature that linked these exposures to the development of acute myelogenous leukemia.

She noted that the Veteran's proven risk factor for development of leukemia was his male sex.  Medical literature clearly noted that many people with acute myelogenous leukemia have no known risk factors.

In various written statements, the appellant reported that the Veteran was very healthy and active prior to service and up to his diagnosis in 2004.  She noted that the physicians at the Cleveland Clinic informed her that this form of leukemia was not genetic and was due to exposure to chemicals.  

She had also submitted various medical articles regarding Gulf War exposures, risk factors for development of leukemia, and acute myelogenous leukemia.  One article notes that certain carcinogens had been implicated in the etiology of acute myeloid leukemia, including benzene, tobacco smoke, and ionizing radiation.

In sum, the record clearly reflects that the primary cause of the Veteran's death was acute myelogenous leukemia.

The record also establishes that the Veteran served in the Persian Gulf, and while exposure to environmental hazards such as benzene is not confirmed in personnel or treatment records, the Veteran's presence near oil well fires is verified in his letter and photographs from service, as well as service treatment records wherein he endorsed exposure.   Therefore, he was likely exposed to crude oil and gasoline.  Given that benzene is noted to be a natural part of those fuels, the Board finds that the Veteran's likely exposure to benzene was consistent with the circumstances of his service. 38 U.S.C.A. § 1154.  Therefore, the second element of service connection is met, and the only remaining question is whether there is a nexus between his acute myelogenous leukemia and his military service.
The record contains competing opinions as to whether the Veteran's acute myelogenous leukemia is related to in-service exposure.  In a 2016 opinion, the VA P.A. found such a relationship less likely than not, while the Veteran's treating physician at the Cleveland Clinic, Dr. S., found it as likely as not that the Veteran's acute myelogenous leukemia was related to in-service exposure to benzene.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, both reviewing medical professionals provided medical rationale and cited to pertinent medical literature in formulating their opinions.  While Dr. S., did not have opportunity to review the Veteran's claims file, he did provide treatment of the Veteran and his specialty is in oncology.  In addition, though his opinion seems to be on the Veteran or appellant's report of exposures during service, as noted above, the Board has conceded this exposure as consistent with the circumstances of his service.

For the foregoing reasons, the Board finds the medical opinions to be of relative equipoise regarding the etiology of the Veteran's acute myelogenous leukemia.

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's cause of death-- acute myelogenous leukemia-is related to service.  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

The claim for service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


